^,
,
      Fill in this information to identify your case:

      Debtor1                 BIANKAPLAZA
                              First Name                     Middle Name              Last Name

      Debtor 2                                                                                                                            USBC     pm
      (Spouse if, filing)     First Name                     Middle Name              Last Name                                      2019 JUN 1^10:15
      United States Bankruptcy Court for the:           DISTRICT OF ARIZONA

      Case number
      (if known)                       M7^                                                                                           D Check if this is an
                                                                                                                                       amended filing



     Official Form 106Sum
     Summary of Your Assets and Liabilities and Certain Statistical Information                                                                 12/15
     Be as completeandaccurateas possible. Iftwo married people arefilingtogether, bothareequally responsibleforsupplyingcorrect
     information. Fill outall ofyourschedulesfirst; then completethe informationon thisform. Ifyou arefilingamendedschedulesafteryou file
     your original forms, you must fill out a new Summary and check the box at the top of this page.
      Part 1:        Summarize Your Assets

                                                                                                                                         Your assets
                                                                                                                                         Value of whatyou own

      1.     ScheduleA/B: Property (Official Form 106A/B)
             1 a. Copy line 55, Total real estate, from ScheduleA/B.                                                                      $                   0.00
             1 b. Copy line 62, Total personal property, from ScheduleA/B.                                                                $              7, 050. 00
             1c. Copy line 63, Total of all property on Schedule A/B.                                                                    $               7, 050. 00
     Part 2:        Summarize Your Liabilities

                                                                                                                                         Your liabilities
                                                                                                                                         Amount you owe

     2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
            2a. Copythetotal you listed in Column A, Amountofclaim, atthe bottomofthe lastpageof Part1 of ScheduleD...                                   8, 000. 00

     3.     Schedule E/F: CreditorsWho Have Unsecured Claims(Official Form 106E/F)
            3a. Copy the total claimsfrom Part 1 (priority unsecured claims) from line 6e of Schedule E/F..                              $                    0.00

            3b. Copy the total claims from Part:2 (nonpriority unsecured claims) from line 6j of Schedule E/F..                          $              14,100.00


                                                                                                              Your total liabilities $               22, 100. 00


     Part3:         SummarizeYour Incomeand Expenses
     4.     Schedule I: Your Income(Official Form 1061)
            Copy your combined monthly income from line 12 of Schedule I.                                                                               1, 929. 00
     5.     ScheduleJ: Your Expenses(Official Form 106J)
            Copy your monthly expenses from line 22c of Schedule J.                                                                                     1,917.00

     Part 4         Answer These Questions for Administrative and Statistical Records

     6.    Are you filing for bankruptcy underChapters 7, 11, or 13?
            D No. You have nothing to report on this part ofthe form. Check this box and submit this form to the court with your other schedules.
              Yes
     7.    Whatkind of debt do you have?

                   Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
                   householdpurpose." 11 U.S.C. § 101(8). Fill outlines8-9gforstatisticalpurposes.28 U.S.C. § 159.
           D Your debts are not primarily consumer debts. You have nothing to report on this part ofthe form. Check this box and submit thisform to
                   tne court with your other schedules.
     Official Form 106Sum                  Summary ofYour Assets and Liabilitiesand Certain Statistical Information                            page 1 of 2
    SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase.com
                   Case 4:19-bk-07398-BMW                       Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38Best Case
                                                                                                                   Desc Bankruptcy

                                                                Main Document   Page 1 of 37
   Debtor1        BIANKAPLAZA                                                              Case number (if known)

   8.     Fromthe StatementofYourCurrentMonthlyIncome:Copyyourtotal currentmonthly incomefrom OfficialForm
          122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                             $               2, 571.00


   9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim
         From Part4 on ScheduleE/F,copy thefollowing:
         9a. Domesticsupport obligations(Copy line 6a.)                                                  $               0.00
         9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                       $               0.00
         9c. Claimsfordeathorpersonal injurywhileyouwereintoxicated.(Copyline6c.)                        $              0.00
         9d. Student loans. (Copy line 6f.)                                                              $              0.00

         9e. Obligationsarisingoutofa separationagreementor divorcethatyou did not reportas
              priority claims. (Copy line 6g.)                                                           $              0.00

         9f. Debtsto pensionor profit-sharingplans, andothersimilardebts. (Copy line6h.)                +$              0. 00

         9g. Total. Add lines 9a through 9f.                                                       1$                 0. 00




OfficialForm 106Sum                                 SummaryofYourAssetsand LiabilitiesandCertainStatisticalInformation                page 2 of 2
Software Copyright (c) 1996-201 S Best Case, LLC - www. beslcase. com
                                                                                                                                Best Case Bankruptcy
              Case 4:19-bk-07398-BMW                                    Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38           Desc
                                                                        Main Document   Page 2 of 37
   Fill in this information to identify your case and this filing:
  Debtor1                     BIANKAPLAZA
                              First Name                        MiddleName                         Last Name

  Debtor 2
  (Spouse, if filing)         First Name                        Middle Name                        Last Name


  United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

  Case number
                                                                                                                                                              D    Check if this is an
                                                                                                                                                                   amended filing


 Official Form 106A/B
 Schedule A/B: Pro ert                                                                                                                                            12/15
 In each cateyory, separately list and describe items. Listan asset only once. Ifan asset fits in more than one category, list the asset in the category where you
 think it fits best. Be as complete and accurate as possible. Iftwo married people arefiling together, both are equally responsible for supplying correct
 information.Ifmorespaceis needed,attacha separatesheettothisform.Onthetopofanyadditionalpages,writeyournameandcasenumber(ifknown).
 Answer ever/ question.

  Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1 Doyou ownor haveany legalorequitableinterestinany residence,building,land,or similarproperty?

          No. Go to Part 2.
    D Yes. Whereistheproperty?

  Part 2: DescribeYour Vehicles


 Doyouown,lease,orhavelegalorequitableinterestinanyvehicles,whethertheyare registeredornot? Includeanyvehiclesyouownthat
someoneelsedrives. Ifyou leasea vehicle, alsoreport it on ScheduleG: ExecutoryContractsandUnexpiredLeases.
3. Care, vans, trucks, tractors, sport utility vehicles, motorcycles
   D No
          Yes


   3. 1      Make:       TOYOTA                                   Who has an interest in the property? Checkone                     Do not deduct secured claims or exemptions. Put
                                                                                                                                    the amount of any secured claims on Schedule D:
             Modiil:     CAMRY                                        Debtor 1 only                                                 Creditors Who Have Claims Secured by Property.
            Year         2008                                      D Debtor2 only                                                   Current value of the      Current value of the
            Approximate mileage:                                   D Debtor1 andDebtor2 only                                        entire property?          portion you own?
            Other information:                                     D Atleastoneofthedebtorsandanother

                                                                   D Check ifthis iscommunity property                                        $6, 000. 00                 $6, 000. 00
                                                                       (see instructions)




4. Watercraft,aircraft, motorhomes,ATVsandotherrecreationalvehicles,othervehicles, andaccessories
  Examples:Boats,trailers, motors, personalwatercraft,fishingvessels, snowmobiles, motorcycle accessories
          No
   D Yes



 5 Add the dollar value ofthe portion you own for all ofyour entries from Part 2, including any entries for
    .
        pages you have attached for Part 2. Write that number here............................................... T............................. =>                   $6, 000. 00

 Part 3:       Describe Your Personal and Household Items
   o you own or have any legal or equitable interest in any of the following items?                                                                         Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.
6. Household goods and furnishings
   Examples:Majorappliances,furniture, linens, china, kitchenware
   D No
Official Form 106A/B                                                           Schedule A/B: Property                                                                           page 1
SoftwareCopyright(c) 1996-2013BestCase, LLC -miw.bestcase.com                                                                                                       Best Case Bankruptcy
                Case 4:19-bk-07398-BMW                               Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                                   Desc
                                                                     Main Document   Page 3 of 37
   Debtor 1        BIANKA PLAZA                                                                    Case number (if known)

           Yes. Describe.....


                                       BEDROOMFURNITURE$100: 2 BEDS,1 DRESSER
                                       LIVINGROOM FURNITURE$200; COUCH, TVSTAND,LAMP
                                       KITCHEN ITEMS $50: POTS, PANS, PLATES & UTENSILS
                                       DINING ROOM FURNITURE $100: TABLE & 4 CHAIRS                                                              $450.00


 7 Electronics
      Examples:Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; musiccollections; electronic devices
               including cell phones, cameras, media players, games
      D No
           Yes. Describe.....


                                      I TV42"                                                                                                   $100. 00

 8. Collectibles of value
      Examples:Antiquesandfigurines;paintings,prints, orotherartwork;books, pictures, orotherartobjects; stamp, coin, or baseballcard collections;
                    other collections, memorabilia, collectibles
           No
     D Yes. Describe.....

 9. Equipmentfor sports and hobbies
      Examples: Sports, photographic, exercise, andother hobbyequipment; bicycles, pool tables, golfclubs, skis; canoesandkayaks; carpentry toots;
                    musical instruments
           No
     D Yes. Describe.....

 10. Firearnis
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
     0 Yes. Describe.....

 11. Clothes
      Examples:Everydayclothes, furs, leathercoats, designerwear, shoes, accessories
     D No
           Yes. Describe.....

                                      CLOTHING                                                                                                 $200. 00

12. Jewelry
       Examples:Everydayjewelry,costumejewelry,engagementrings,weddingrings,heirloomjewelry,watches,gems,gold,silver
         No
     D Yes. Describe.....

"3. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
    D Yes. Describe.....

14. Any otherpersonalandhouseholditemsyoudidnotalreadylist, includingany healthaidsyoudidnotlist
        No
    D Yes. Give specific information.....


 15. Add^ie dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here                                                                                                 $750. 00

 Part 4:    Describe Your Financial Assets
   o you own or have any legal or equitable interest in any of the following?                                                 Current value of the
                                                                                                                              portion you own?
                                                                                                                              Do not deduct secured
Official Form 106A/B                                                     ScheduleA/B: Property                                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                    Best Case Bankruptcy
                Case 4:19-bk-07398-BMW                                Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                    Desc
                                                                      Main Document   Page 4 of 37
   Debtor 1        BIANKAPLAZA                                                                                  Case number (if known)

                                                                                                                                         claims or exemptions.
  16. Cash
        Examples:Moneyyou havein yourwallet, in yourhome, in a safedepositbox, andon handwhenyou fileyourpetition
          No
      D Yes..

  17. Deposits of money
        Examples:Checking, savings, orotherfinancialaccounts;certificatesofdeposit;sharesin creditunions, brokeragehouses, andothersimilar
                       institutions. If you have multiple accounts with the same institution, list each.
      D No
        Yes.......................                                            Institution name:


                                          17. 1. PREPAIDCARD                  CHASE                                                                      $300. 00

 18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
         No
     D Yes.                                     Institution or issuer name:

 19. Non-publiclytradedstockandinterests in incorporatedandunincorporatedbusinesses,includinganinterestin anLLC,partnership,and
       joint venture
         No
     D Yes. Givespecificinformationaboutthem.
                                            Name of entity:                                                     % of ownership:

 20. Governmentandcorporate bondsandother negotiableand non-negotiableinstruments
     Negotiableinstrumentsincludepersonalchecks, cashiers'checks, promissory notes, and moneyorders.
     Non-negotiableinstrumentsarethoseyou cannottransferto someone bysigningordeliveringthem.
         No
     D Yes. Givespecificinformationaboutthem
                                            Issuer name:

21. Retirement or pension accounts
       Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
         No
     D Yes. Listeachaccountseparately.
                                         Type of account:                     Institution name:

22. Security deposits and prepayments
       Your snare ofall unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
       No
     D Yes. ....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment ofmoney to you, eitherfor life or for a number ofyears)
      No
    D Yes.............               Issuername and description.

24. Interests in aneducation IRA, in anaccountin a qualifiedABLEprogram, or undera qualifiedstatetuition oroaram.
     26 U. S.C. §§530(b)(1)-, 529A(b), and529(b)(1). "' ~ -.--. --. - .-»-... - --- - M""... - -» -"w., ,,. *,a, a....
        No
    D Yes.............               Institutionnameanddescription.Separatelyfiletherecordsofanyinterests. 11 U.S.C.§ 521(c):
25. Trusts,equitableorfutureinterestsinproperty(otherthananythinglistedinline1),andrightsorpowersexercisableforyourbenefit
        No
    D Yes. Givespecificinformationaboutthem...

26. Patents,copyrights,trademarks,tradesecrets,andotherintellectual property
      Examples: Internet domain names, websites, proceeds from royalties and'licensing agreements
        No
    d Yes. Give specific information about them...

Official Form 106A/B                                                     ScheduleA/B: Property                                                             pages
Software Copyright (c) 1996-2019 Best Case, LLC-vnvw. bestcase. com                                                                             Best Case Bankruptcy
               Case 4:19-bk-07398-BMW                                 Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                             Desc
                                                                      Main Document   Page 5 of 37
   Debtor1         BIANKAPLAZA                                                                             Case number (if known)

 27. Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
          No
       a Yes. Givespecificinformationaboutthem...
  Money or property owedto you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deductsecured
                                                                                                                                    claims or exemptions.

 28. Tax refunds owed to you
          No
       D Yes. Give specific information aboutthem, includingwhether you alreadyfiledthe returns andthetaxyears.......

 29. Family support
        Examples: Pastdue or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
          No
      D Yes. Givespecificinformation......

 30. Otheramounts someone owesyou
        Examples:Unpaidwages,disabilityinsurancepayments,disabilitybenefits,sickpay,vacationpay, workers'compensation,SocialSecurity
                     benefits; unpaid loans you madeto someoneelse
          No
      D Yes. Givespecificinformation..
 31. Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
         No
      D Yes. Mametheinsurancecompanyofeachpolicyandlistitsvalue.
                                          Company name:                                          Beneficiary:                       Surrender or refund
                                                                                                                                    value:

32. Any interest in property that is due you from someone who has died
        Ifyou arethebeneficiaryofa livingtrust, expectproceedsfroma lifeinsurancepolicy,orarecurrentlyentitledto receivepropertybecause
        someone has died.
         No
      D Yes. Givespecificinformation..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
        Examples: Accidents, employment disputes, insurance claims, or rights to sue
         No
      D Yes. Describe each claim.

34. Othercontingentandunliquidatedclaimsofeveiy nature,includingcounterclaimsofthedebtorandrightstosetoffclaims
         No
      D Yes. Describe each claim.

35. Any financialassets you did not already list
         No
      D Yes. Givespecificinformation..

 36. Add^the dollar value ofall of your entries from Part 4, including any entries for pages you have attached
        for Part 4. Write that number here.                                                                                                     $300.00

 Part 5: Deocribe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37       you own or haveany legalorequitableinterest in any business-relatedproperty?
        No. Go to Part 6.
     D Yes. Go to line 38.



Official Form 106A/B                                                    Schedule A/B: Property                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                           Best Case Bankruptcy
               Case 4:19-bk-07398-BMW                                Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                           Desc
                                                                     Main Document   Page 6 of 37
  Debtor 1        BIANKA PLAZA                                                                                    Case number (if known)

  Part 6: DescribeAny Farm. and Commercial Fishing-RelatedProperty You Own or Havean Interest In.
            If you own or have an interest in farmland, list it in Part 1.


 46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
            No. Go to Part 7.
       D Yes. Goto line47.


  Part 7:         DescribeAll PropertyYou Own or Have an Interest in ThatYou Did NotListAbove

 53. Do you have other property of any kind you did not already list?
       Examples: Season tickets, country club membership
        No
     D Yes. '3ive specific information.

  54. Add the dollarvalue of all ofyour entries from Part 7. Writethat number here                                                                      $0. 00

  Part 8:       Listthe Totals of Each Partof this Form

 55. Part 1: Total real estate, line 2                                                                                                                     $0. 00
 56. Part 2: Total vehicles, line 5                                                              $6,000.00
 57. Part 3: Total personal and household items, line 15                                           $750.00
 58. Part 4: Total financial assets, line 36                                                          $300. 00
 59. Part 5: Total business-related property, line 45                                                   $0. 00
 60. Part 6: Total farm-and fishing-relatedproperty, line 52                                            $0. 00
 61. Part 7: Total other property not listed, line 54                                                   $0.00

 62. Total personal property. Add lines 56 through 61...                                         $7,050.00       Copy personal property total         $7, 050. 00

 63. Total of all property on ScheduleA/B. Add line 55 + line 62                                                                                  $7,050. 00




Official Form 106A/B                                                         Schedule A/B: Property                                                         page 5
SoftwareCopyright(c) 1996-2019Best Case, LLC-Vftvw.bestcase.com
             Case 4:19-bk-07398-BMW                               Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                 Desc
                                                                                                                                                Best Case Bankruptcy

                                                                  Main Document   Page 7 of 37
  Fill in this information,, to identify your case:

                          BIANKA PLAZA
                          First Name                      Middle Name                  Last Name
  Debtor 2
  (Spouseif, filing)      First Name                      Middle Name                  Last Name

  United States Bankruptcy Court for the:           DISTRICTOFARIZONA

  Case number
  (if known)
                                                                                                                                    D Check if this is an
                                                                                                                                      amended filing

 Official Form 106C
 Schedule C: The Property You Claim as E empt                                                                                                               4/19

 Beascompleteandaccurateaspossible Iftwomarriedpeoplearefilingtogether,bothareequallyresponsibleforsupplyingcorrectinformation.Using
 the propertyyou listedon ScheduleA/B: Property(OfficialForm 106A/B)asyoursource, listthe propertythatyou claim asexempt. Ifmorespaceis
 needed,fill outandattachtothispageasmanycopiesofPart2:AdditionalPageasnecessary.Onthetopofanyadditionalpages,writeyournameand
 case number (if known).

 Foreach item of property you claim as exempt, you must specify the amount ofthe exemption you claim. One way of doing so is to state a
 specific dollar amount as exempt. Alternatively, you may claim the full fair market value ofthe property being exempted up~to the amount of
 any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
 funds-may be unlimited in dollaramount. However, ifyou claiman exemptionof 100%offairmarketvalue undera lawthatlimits the
 exemption to a particular dollar amount andthe value ofthe property is determined to exceed that amount, your exemption would be limited
 to the applicable statutory amount.

  Parti:        Identify the Property You Claim as Exem t

  1. Whichset ofexemptionsareyou claiming? Checkoneonly, evenifyourspouseisfilingwithyou.
           You are claiming state and federal nonbankruptey exemptions. 11 U. S.C. § 522(b)(3)
       D Youareclaimingfederalexemptions. 11 U.S.C.§ 522(b)(2)
 2. Foranyproperty you list on ScheduleA/Bthatyou claim asexempt, fill inthe informationbelow.
      Brief description of the property and line on         Current value of the   Amount ofthe exemption you claim          Specificlaws that allowexemption
      ScheduleA/Bthat lists this property                   portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B
      2008 TOYOTA CAMRY                                             $6, 000. 00                                     $0. 00   Ariz. Rev. Stat. § 33-1125(8)
      Line from Schedule A/B: 3.1
                                                                                        100% affair market value, up to
                                                                                        any applicable statutory limit

      BEDROOM FURNITURE $100: 2                                         $450. 00                                $450. 00     Ariz- Rev- stat § 33-1123
      BEDS, 1 DRESSER
      LIVINGROOM FURNITURE$200;                                                    a    100% of fair market value, up to
      COUCH, TV STAND, LAMP                                                             any applicablestatutory limit
      KITCHENITEMS$50: POTS,PANS,
      PLATES& UTENSILS
      DINING ROOM FURNITURE $100:
      TABLE & 4 CHAIRS
      Line from Schedule A/B: 6.1

      TV 42"
                                                                        $100. 00                                $100. 00     Ariz- Rev- stat § 33-1123
      Line from Schedule A/B: 7.1
                                                                                   1-1 100%offairmarketvalue,upto
                                                                                        any applicable statutory limit

     CLOTHING                                                           $200.00                                 $200. 00     Ariz- Rev- stat § 33-1125(1)
     Line frcm Schedule A/B: 11.1
                                                                                   1-1 100%offairmarket value, upto
                                                                                        any applicable statutory limit




OfficialForm106C                                    ScheduleC:ThePropertyYouClaimasExempt                                                             page 1 of 2
SoftwareCopyright(c) 1998-2019 BestCase, LLC- www.bestcase.com                                                                                  Best CaseBankruptcy
               Case 4:19-bk-07398-BMW                            Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                  Desc
                                                                 Main Document   Page 8 of 37
  Debtor1      BIANKAPLAZA                                                                               Case number (if known)
       Briefdescription of the property and line on            Current value of the   Amount of the exemption you claim           Specificlaws that allow exemption
       ScheduleA/Bthat lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

       PREPAID CARD: CHASE                                               $300. 00                                  $300.00        Ariz-Rev-stat- § 33-1126(A)(9)
       Line from Schedule A/B: 17.1
                                                                                      D 100%offairmarketvalue,upto
                                                                                           any applicable statutory limit


  3. Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
             No

      D Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
             D      No
             D      Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
SoftwareCopyright(c) 1996-2019 BestCase, LLC- vinvw.bestcase.com                                                                                     Best Case Bankruptcy
             Case 4:19-bk-07398-BMW                                Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                     Desc
                                                                   Main Document   Page 9 of 37
  Fill in this 'nformation to identify your case:

  Debtor 1                      BIANKA PLAZA
                              TirsiName'                          Middle Name                    Last Name

  Debtor 2
  (Spouse if, filing)          First Name                         Middle Name                    Last Name


  United States Bankruptcy Court for the:                   DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                     D Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule Ds Creditors                                        ho Have Claims Secured by Property                                                                       12/15
Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsiblefor supplying correct information. If more space
is needed,copy the AdditionalPage,fill it out, numberthe entries, and attach It to this form. On the top of any additional pages, write your name and case
number (If known).
1. Do any creditors have claims secured by your property?
        D No.Checkthis boxandsubmitthisformto the courtwithyourotherschedules.You have nothingelse to reporton thisform.
            Yes. Fill in all of the information below.
 Part 1:         List All Secured Claims
                                                                                                             Column A                Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As    Amount of claim         Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor's name.                   Do notdeduct the        that supports this     portion
                                                                                                             value of collateral.    claim                  If any
 2.1
        I TCF AUTOMOTIVE
        ! PARTNERS                                      Describe the property that secures the claim:              $8, 000. 00               $6, 000. 00         $2, 000. 00
         Credito''s Name
                                                        2008TOYOTACAMRY

                                                        As of the dateyou file, the claim is: Checkallthat
         3933 E. PIMA ST. #109                          apply.
         Tucson, AZ 85712                               D Contingent
         Numbe. ', Street, City, State . i, Zip Code        Unliquidated
                                                        d Disputed
 Who owes the debt? Check one.                          Nature of lien. Checkall thatapply.
       Debtor 1 only                                    D Anagreementyoumade(suchasmortgageorsecured
                                                             car loan)
 D Debtor2 only
 D Debtor 1 and Debtor 2 only                           D Statutorylien(suchastaxlien,mechanic'slien)
 D At leastoneofthedebtorsandanother                    D Judgment lien from a lawsuit
 D Check ifthis claim relates to a                          Other(includinga righttooffset) SECURED
       community debt

 Date debt was incurred             201 9                        Last 4 digits of account number     XX




   Add the dollarvalue of yourentries in Column A on this page. Writethat numberhere:                                        $8, 000. 00
   Ifthis is the last pageof yourform, addthe dollar value totals from all pages.
   Write that number here:                                                                                                   $8, 000. 00

 Part 2: List Others to Be Notified for a Debt That You Alread Listed
 Usethis pa<)eonly ifyou haveothersto be notiUedaboutyourbankruptcyfora debtthatyou alreadylisted in Part1. Forexample, if a collection agencyis
 tryingto collectfromyou fora debtyou oweto someoneelse, listthecreditorin Part1, andthen listthe collection agencyhere.Similarly, if you havemore
 thanonecriiditorforanyofthedebtsthatyou listed in Part1, listtheadditionalcreditors here. Ifyou do not haveadditionalpersonsto be notifiedforany
 debts in Part 1, do not fill out or submitthis page.




Official Form 106D                                     Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                          Best Case Bankruptcy
               Case 4:19-bk-07398-BMW                                 Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                        Desc
                                                                     Main Document    Page 10 of 37
  Fill in this'information to identify your case:

  Debtor 1                   BIANKA PLAZA
                             First Name                     Middle Name                         Last Name

  Debtor 2
  (Spouse if, filing)        First Name                     Middle Name                         Last Name


  United States Bankruptcy Courtforthe:               DISTRICTOFARIZONA

  Case number
  (if known)                                                                                                                                    C] Check if this is an
                                                                                                                                                   amended filing

 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be ascompl.ite andaccurateas possible.Use Part 1 forcreditorswith PRIORITYclaims and Part2 forcreditorswith NONPRIORITYclaims. Listtheotherpartyto
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attachthe ContinuationPageto this page.Ifyou haveno informationto report in a Part,do notfilethatPart. Onthetop ofanyadditionalpages,writeyour
name and case number (If known).
  Part 1;         List All of Your PRIORITT Unsecured Claims
 1. .       any creditors ham priority unsecured claims against you?
            No. Go to Part 2.
        D Yes.
 Part 2:          List All of Your NONPRIORITY Unsecured Claims
 3. Do any creditors have nonpriority unsecured claims againstyou?
        D No.You havenothingto report inthispart. Submitthisformtothecourtwithyourotherschedules.
           Yes.

 4. List all ofyour nonpriority unsecured claims in the alphabetical order ofthe creditor who holds each claim. Ifa creditor hasmore than one nonpriority
        unsecured claim, list thecreditor separatelyfor each claim. Foreach claim listed, identifywhattype ofclaim it is. Donot list claimsalready included in Part 1. If more
        than onecreditorholdsa particularclaim, listtheothercreditorsin PartS. lfyou havemorethanthreenonpriorityunsecuredclaimsfill outthe Continuation Pageof
        Part 2.
                                                                                                                                                        Total claim

               A SPEEDY CASH CAR TITLE
i 4.1          LOANS                                                Last4 digitsofaccountnumber 8304                                                               $2, 000. 00
               NonpriorityCreditor's Name
               P. O. BOX 780408                                     Whenwasthe debt incurred?               2019
               Wichita, KS 67278
               Number Street City State Zip Code                    As ofthe date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

                  Debtor 1 only                                     D Contingent
               D Debtor2 only                                             Unliquidated
               D Debtorland Debtor2 only '                          D Disputed
               D Ktleastoneofthedebtorsandanother                   Type of MONPRIORITY unsecured claim:

               D Checkifthisclaimisfora community                   D Student loans
               debt                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
               Is the claim subject to offset?                      report as priority claims
                  No                                                D Debtstopensionorprofit-sharingplans,andothersimilardebts
               D Yes                                                   Other. Specify    CREDIT




OfficialForm 106 E/F                                   ScheduleE/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 5
SoftwareCopyright(c) 1996-2019BestCase, LLC-wivw.bestcase.com                                               35110                                             Best Case Bankruptcy
                Case 4:19-bk-07398-BMW                         Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                                  Desc
                                                              Main Document    Page 11 of 37
   Debtor 1 BIANKAPLAZA                                                                              Case number (ifknown)

  E _AEL/
    ^ADASTRA RECOVERY SERVICE                                    Last 4 digits of account number       XX                                        $800. 00
            Nonpriority Creditor's Name
            7330W. 33RDN. #118                                   Whenwasthe debt incurred?             2019
            Wichita, KS 67205
            Number Street City State Zip Code                    As ofthe dateyou file, the claim is: Check all thatapply
            Who incurred the debt? Check one.

                 Debtor 1 only                                   D Contingent
            D Debtor2 only                                           Unliquidated
            D Debtor 1 and Debtor2 only                          D Disputed
            D At leastoneofthedebtorsandanother                  Type of NONPRIORIPr unsecured claim:

            D Check ifthis claim isfora community                D Studentloans
           debt
                                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                       report as priority claims
               No                                                D Debtstopension orprofit-sharing plans, andothersimilardebts
           a Yes                                                    Other.Specify SPEEDYCASH

 E CA
   CASH TIME TITLE LOANS                                        Last 4 digits of account number       XX                                        $500. 00
           Nonpriority Creditor's Name
           3802 N. ORACLE RD.                                   When was the debt incurred?           2019
           Tucson, AZ 85705
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                    D Contingent
           D Debtor2 only                                           Unliquidated
           D Debtor 1 and Debtor2 only                          D Disputed
           D At least one ofthedebtors and another              Type of NONPRIORITY unsecured claim:

           D Check ifthis claim is fora community               D Studentloans
           debt
                                                                D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is tfie claim subject to offset?                     report as priority claims
              No                                                [-1 Debtstopension orprofit-sharing plans, andothersimilardebts
           D Yes                                                    Other. Specify CREDIT

           COLLECTIONSUSA INC.                                  Last4 digits of account number       XX                                      $2,000.00
           Nonpriority Creditor's Name
           21640 N. 19TH AVENUESTE C3                           When was the debt incun-ed?           2019
           Phoenix, AZ 85027
           Number Street City State Zip Code                    As ofthedateyou file,theclaim is: Checkall thatapply
          Who incurred the debt? Check one.

              Debtor 1 only                                     a Contingent
          d Debtor2 only                                            Unliquidated
          D Debtor 1 and Debtor2 only                           D Disputed
          D Atleastoneofthedebtorsandanother                    Type of NONPRIORITTunsecured claim:
          D Checkifthisclaimisfora community                    D Student loans
          debt
                                                                D Obligationsarisingoutofa separation agreementordivorcethatyoudidnot
          Is the claim subject to offset?                       report as priority claims
              No                                                D Debtsto pension orprofit-sharing plans, andothersimilardebts
          D Yes                                                    Other. Specify LUCERA APARTMENTS




Official Form 106 E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 5
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase.com
                                                                                                                                        Best Case Bankruptcy
            Case 4:19-bk-07398-BMW                           Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                              Desc
                                                            Main Document    Page 12 of 37
   Debtor 1 BIANKA PLAZA                                                                            Case number (ifknown)

 ^7        LUCERAAPARTMENTS                                     Last 4 digits of account number       XX                                          $2, 000. 00
           Nonpriority Creditor's Name
           3940 E. BROADWAYRD.                                  When was the debt incurred?           2019
           Mesa, AZ 85204
           Number Street City State Zip Code                    As ofthe dateyou file, the claim is: Checkall thatapply
           Who Incurred the debt? Check one.

                 Debtor 1 only                                  D Contingent
           D Debtor2 only                                           Unliquidated
           D Debtor1 andDebtor2 only                            D Disputed
           D At least one of the debtors and ano er            Type of NONPRIORITVunsecured claim:
           D Checkifthisclaimisfora community                   D Student loans
           debt                                                 D Obligations arisingoutofa separation agreement ordivorce thatyou didnot
           Is the claim subject to offset?                     report as priority claims
                 No                                             D Debtsto pension orprofit-sharing plans, andothersimilardebts
           Dyes                                                    Other.Specify CREDIT

 I 4.6     ME:CHAM & ASSOCIATES,                               Last 4 digits of account number        8304                                       $2, 000. 00
           Nonpriority Creditor's Name
           7830 N. 23RD AVENUE                                 When was the debt incurred?            2019
           Phoenix, AZ 85021
           Number Street City State Zip Code                   As ofthe dateyou file, the claim is: Checkall thatapply
          Who incurred the debt? Check one.

              Debtor 1 only                                    D Contingent
          D Debtor2 only                                           Unliquidated
          D Debtor land Debtor2 only                           D Disputed
          D At leastoneofthedebtorsandanother                  Type of NONPRIORIT/unsecured claim:
          D Checkifthisclaimisfora community                   D Student loans
          debt                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subject to offset?                      report as priority claims
              No                                               D Debtsto pension orprofit-sharing plans, andothersimilardebts
          Dves                                                     Other Specify A SPEEDYCASH TITLE LOANS

14.7      NATIONAL CREDIT SYSTEM                               Last 4 digits of account number       XX                                          $2, 100. 00
          Nonpriority Creditor's Name
          3750 NATURALLYFRESH BLVD                             When was the debt incurred?           2019
          Atlanta, GA 30349
          Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
          Who incurred tho debt? Check one.

              Debtor 1 only                                    D Contingent
          D Debtor2 only                                           Unliquidated
          D Debtor 1 and Debtor2 only                          D Disputed
          D At leastoneofthedebtorsandanother                  Type of NONPRIORITY unsecured claim:

          D Check ifthis claim is fora community               D Studentloans
          debt
                                                               D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subject to offset?                      report as priority claims
             No                                                D Debtsto pension orprofit-sharing plans, andothersimilardebts
          D Yes                                                   Other. Specify PUESTA DELSOLAPTS




Official Form 106 E/F                              Schedule BF: Creditors Who Have Unsecured Claims                                                Page 3 of 5
SoftwareCopyright(c) 1996-2019BestCase, LLC-www.bestcase.com                                                                                Best CaseBankruptcy
            Case 4:19-bk-07398-BMW                          Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                  Desc
                                                           Main Document    Page 13 of 37
  Debtor1 BIANKAPLAZA                                                                                      Case number (ifknown)

  4.8       PUESTA DELSOLAPTS                                          Last 4 digits of account number       XX                                                  $2, 100. 00
           Nonpriority Creditor's Name
           2299 S. SILVER BELLE                                        When was the debt incurred?           2019
           Tucson, AZ 85745
           Number Street City State Zip Code                           As ofthe dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

                 Debtor 1 only                                         D Contingent
           D Debtor2 only                                                  Unliquidated
           D Debtor1 andDebtor2 only                                   D Disputed
           D At least one ofthe debtors and another                    Type of NONPRIORITY unsecured claim:

           D Checkifthisclaimisfora community                          D Student loans
           debt                                                        D Obligations arisingoutofa separation agreement ordivorce thatyoudidnot
           Is the claim subject to offset?                             report as priority claims
                 NO                                                    D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                           Other. Specify CREDIT

 4.9 | WESTCREEKFINANCIAL                                              Last 4 digits of account number      XX                                                     $600. 00
           Nonpriority Creditor's Name
           4951 LAKE BROOK DR.                                         When was the debt incurred?          2019
           GlenAlien, VA23060
           Number Street City State Zip Code                           As ofthe dateyou file, the claim is: Check all thatapply
           Who incurred the debt? Check one.

                 Debtor 1 only                                         D Contingent
           D Debtor 2 only                                                 Unliquidated
           D Debtor1 andDebtor2 only                                   D Disputed
           D At leastoneofthedebtorsandanother                         Type of NONPRIORITY unsecured claim:

           D CheckIfthis claimisfora community                         D Studentloans
           debt                                                        D Obligations arisingoutofa separation agreement ordivorce thatyou didnot
           Is   tile claim subject to offset?                          report as priority claims
                 No                                                    D Debtstopensionorprofit-sharingplans,andothersimilardebts
           Dyes                                                           Other. Specify CREDIT

 Part 3:        List Others to Be Notified A bout a Debt That You Alread Listed
5. Usethis page only ifyou have others to be notified about your bankruptcy, for a debtthat you already listed in Parts 1 or 2. Forexample, if a collection agency
   is trying to collectfrom youfora debtyou oweto someoneelse, listtheoriginalcreditorin Parts 1 or2, then listthecollection agencyhere.Similarly, if you
   havemorethan onecreditorforanyofthedebtsthatyou listed in Parts 1 or 2, listtheadditionalcreditors here. Ifyou do not haveadditionalpersonsto be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:        Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposess only.
                                                                                                  ortlng purpose   only. 28 U.S.C. §159.Ad
                                                                                                                            .



   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.      Domestic support obligations                                               6a.       $                            0.00
         Total
        claims
  from Part 1           6b       Taxes and certain other debts you owethe government                        6b.       $                            0.00
                        6c.      Claims for death or personal injury while you were intoxicated             6c.       $                            0.00
                        6d.      Other. Add all other priority unsecured claims. Write that amount here.    6d.       $                            0.00


                        6e. Total Priority. Add lines 6a through 6d.                                        6e.                                    0.00

                                                                                                                                Total Claim
                        6f.      Student loans                                                              6f.                                    0.00
         Tota
      claims.
  from Part 2:          6g       'Obligationsarising out of a separation agreementor divorcethat
                                 you did not report as priority claims                                      69                                     0. 00
                        6h.      Debts to pension or profit-sharing plans, and other similar debts          6h.                                    0. 00
                        6i.      Other. Add all other nonpriority unsecured claims. Writethatamount         61.
                                 here.                                                                                                       14, 100. 00

Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 4 of 5
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 4:19-bk-07398-BMW                                Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                           Desc
                                                                 Main Document    Page 14 of 37
  Debtor1 BIANKAPLAZA                                                                          Case number (if known)


                        6j.   Total Nonpriority.Add lines 6fthrough 6i.                          SJ.                    14, 100. 00




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 5 of 5
SoftwareCopyright(c) 1996-2013Best Case, LLC-vnvw.bestcase.com                                                                        Best Case Bankruptcy
             Case 4:19-bk-07398-BMW                           Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                           Desc
                                                             Main Document    Page 15 of 37
     Fill in this Information to identify your case:

     Debtor 1                   BIANKAPLAZA
                                First Name                         MiddleName              Last Name

     Debtor 2
     (Spouse if, filing)        First Name                         Middle Name             Last Name


     United States BankruptcyCourtforthe:                   DISTRICT OF ARIZONA

     Case number
     (if known)
                                                                                                                                       D Check if this is an
                                                                                                                                         amended filing


 Official Form 106G
 Schedule G: Execute                                         Contracts and Unexpired Leases                                                                12/15
 Beascomplete andaccurate as possible. Iftwomarried people arefilingtogether, both areequally responsible forsupplying correct
 information. Ifmorespace is needed, copy theadditional page, fill it out, numberthe entries, andattach it to this page.' Onthe top ofany
 additional pages, write your name and case number (if known).

 1.        Doyou have any executory contracts or unexpired leases?
                  No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           a Yes.Fillinalloftheinformation beloweven ifthecontactsofleasesarelistedon ScheduleA/B-.Property(OfficialForm 106A/B).
 2         Lis_t_seParatelyeach.P®rsonorcompanywithwhomyouhavethecontractorlease.Thenstatewhateachcontractorleaseisfor(for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction
           and unexpired leases.


            Person or company with whomyou havethe contract or lease                         State what the contract or lease is for
                               Name, Number, Street, City, State and ZIP Code
     2.1
                Name



                Numaer      Street


            .
                2LL.                                    State                   ZIPCocte
     2.2
                Name


                Number      Street


                City                                    State                   ZIPCode
   2.3
                Name


                Number      Street


             City                                       State                   ZIPCode
  2.4
             Nams


             Number         Street

            City                                        State                   ZIP Code
  2.5
            Nama


            Numaer          Street

            C»{_                                        State                   ZiPCode"




OfficialForm 106G                                     ScheduleG:ExecutoryContractsandUnexpiredLeases                                                    Page 1 of 1
Software Copyright (c) 1896-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                                  BestCase Bankruptcy
                    Case 4:19-bk-07398-BMW                             Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                              Desc
                                                                      Main Document    Page 16 of 37
   Fill in this .information;to identify your case:

  Debtor 1                    BIANKAPLAZA
                             First Name"                          Middle Name        LastName
  Debtor 2
  (Spouse if, filing)        First Name                           MiddleName         LastName

  United States Bankruptcy Court for the:                 DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                            D Check if this is an
                                                                                                                              amended filing

 Official Form 106H
 Schedule H: Your Codebtors                                                                                                                     12/15

 Codebtore are people orentities whoare also liable for any debts you may have. Be as complete and accurate as possible. Iftwo married
 peoplearefilingtogether, bothareequallyresponsibleforsupplyingcorrectinformation.Ifmorespaceis needed',copytheAdditionalPage,
 fill it out,andnumbertlie entries intheboxesontheleft.AttachtheAdditionalPagetothispage.OnthetopofanyAdditionalPages,write
 your name and case number(if known). Answerevery question.

         1. Doyou haveany codebtors? (If you are filing a joint case, do not list eitherspouse as a codebtor.

           No
         D Yes

         2.Withinthe last 8 years, haveyou lived in a community property stateor territory? (Communitypropertystatesandterritories include
         Arizona,California, Idaho,Louisiana,Nevada,NewMexico, PuertoRico, Texas,Washington,andWisconsin.)'

             No. Go to line 3.
        D Yes. Didyourspouse,formerspouse,orlegalequivalentlivewithyouatthetime?

       3. InColumn 1, listall ofyourcodebtors.Donotincludeyourspouseasa codebtorifyourspouseisfilingwithyou. Listthepersonshown
          in line2 againasa codebtoronly ifthatpersonisa guarantororcosigner.MakesureyouhavelistedthecreditoronScheduleD (Official
         Form 106D),ScheduleE/F(OfficialForm 106BF),or ScheduleG (OfficialForm106G). UseScheduleD, ScheduleE/F,or ScheduleG to fill
         out Column 2.

                Column 1: Your codebtor                                                             Column 2: The credit
                Name, Number, Street, City, State and ZIP Code
                                                                                                    Check all schedules t

   ,   3.1                                                                                          D Schedule D, line
                Name
                                                                                                    D Schedule E/F, line
                                                                                                    D ScheduleG, line
                Number             Street

                City                                      State                      ZIPCode



   ^                                                                                                D Schedule D, line
                Name
                                                                                                    D Schedule E/F, line
                                                                                                    D Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase.com                                                                          Best Case Bankruptcy
               Case 4:19-bk-07398-BMW                                Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                     Desc
                                                                    Main Document    Page 17 of 37
 Fill in this i formation tdiidenti     our case:


 Debtor 1                       BIANKAPLAZA

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Courtforthe: DISTRICTOFARIZONA

 Case number                                                                                           Check if this is:
 (If known)
                                                                                                       D An amendedfiling
                                                                                                       D A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:
 Official Form 1061                                                                                        MM/DD/YYYY
 Schedule I: Your Income                                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. Ifyou are married and not filingjointly, and your spouse is living with you, include informationaboutyour
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separatesheetto this form. On the top of any additional pages, writeyour name and case number(if known). Answerevery question.
 Parti:                Describe Emjployment^
        Fill in your employment
        information.                                                Debtor 1                                 Debtor 2 or non-filing spouse

        If you have more than one job,                                    Employed                            D Employed
        attach a separate page with            Employment status
        information about additional                                D Notemployed                             D Not employed
        employers.
                                               Occupation           PHLEBOTOMIST
        Include part-time, seasonal, or
        self-employed work.                    Employer's name      BANNER HEALTH

        Occupation may include student         Employer's address
        or homemaker, if it applies.


                                               How long employed there?        3 MONTHS
 Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. Ifyou have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

Ifyou or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. Ifyou need
more space, attach a separate sheet to this form.

                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filin s ouse

        List monthly gross wages,salary, and commissions (before all payroll
       deductions). Ifnotpaidmonthly,calculatewhatthemonthlywagewouldbe.                   2.    $ _2, 571.00              $            N/A

 3.     Estimate and list monthly overtime pay.                                            3. +$                0.00       +$           N/A

 4.    Calculategross Income. Add line2 + line3.                                           4.    $      2,571.00                      N/A




Official Form 1061                                                Schedule I: Your Income
               Case 4:19-bk-07398-BMW                    Doc 8 Filed 06/14/19         Entered 06/17/19 11:00:38                         Descpage 1
                                                        Main Document      Page 18 of 37
  Debtor1        BIANKA PLAZA                                                                            Case number (if known)



                                                                                                          For Debtor 1             For Debtor 2 or
                                                                                                                                   non-filing spouse
           Copy line 4 here                                                                       4.     T          2, 571.00      $              N/A
  5.       List all payroll deductions:
           5a.    Tax, Medicare, andSocialSecurity deductions                                     5a.     $           642. 00      $             N/A
           5b.    Mandatory contributions for retirement plans                                    5b.     $            ^. 00       $             N/A
           5c.    Voluntary contributions for retirement plans                                    5c.     $-            0. 00      $             N/A
           5d.    Required repayments of retirement fund loans                                    5d.     $             0. 00^     $             N/A
           5e.    Insurance                                                                       5e.    $-             0.00       $             N/A
           5f.    Domestic support obligations                                                    5f.    $-              0.00      $'            N/A
           5g.    Union dues                                                                      sg.    $-              0.00      $-            N/A
           5h.    Otherdeductions. Specify:                                                       5h.+ $                 0. 00 +   $             N/A
  6.       Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                         6.     $            642. 00      $             N/A
  7.       Calculate total monthly take-home pay. Subtract line 6 from line 4.                    7.     $         1, 929. 00      $             N/A
  8.       List all other income regularly received:
           8a. Net income from rental property and from operating a business,
                  profession, or farm
                  Attach a statementfor each property and businessshowinggross
                  receipts, ordinary and necessary business expenses, and the total
                  monthly net income.                                                             8a.    $               0. 00^    $            N/A
           Sb.    Interest and dividends                                                          Sb.    $               0. 00^    $-           N/A
           8c.    Family support payments that you, a non-filing spouse, or a dependent
                  regularly receive
                  Include alimony, spousal support, child support, maintenance, divorce
                  settlement, and property settlement.                                            8c.    $              0.00       $            N/A
           8d.    Unemployment compensation                                                       8d.    $              0. 00      $            N/A
           8e.    Social Security                                                                 8e.    $              0. 00      $            N/A
           8f.    Othergovernmentassistancethatyou regularly receive
                  Include cash assistance and the value (if known) of any non-cash assistance
                  that you receive, such as food stamps (benefits under the Supplemental
                  Nutrition Assistance Program) or housing subsidies.
                  Specify:                                                                        8f.    $              0.00       $            N/A
           8g.    Pension or retirement income                                                    8g.    $-             0. 00      $            N/A
           8h.    Other monthly income. Specify:                                                  8h.+   $-             0. 00 +    $            N/A
 9.        Add all other income.      Add lines 8a+8b+8o4 -8d+8e+8f+8g+8h.                       9. $                   0.00                      N/A

 10. Calculate monthly income. Add line 7 + line 9.                                             10. $          1,929.00 + $             N/A = $         1,929. 00
    Addthe entriesin line 10forDebtor1 and Debtor2 or non-filingspouse.
 11 Stateall otherregularcontributionsto theexpensesthatyou list in ScheduleJ.
    Include contributions from an unmarried partner, members ofyour household, your dependents, your roommates, and
       other riends or rehatives.
       Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
       Specify: __ __                                                                                 - - .                     11. +$                      0.00
       ^?ld*^eamountinthe lastcolumn ofline10totheamountin line11. Theresultisthecombinedmonthlyincome.
       .




       Write thatamounton the SummaryofSchedulesand StatisticalSummaryofCertain Liabilitiesand Related Data, ifit
       applies                                                                                                                          12. $           1,929.00
                                                                                                                                             Combined
                                                                                                                                             monthly income
 13. Doyou expectan increaseordecreasewithintheyearafteryoufilethisform?
                  No.
       D          Yes.Explain: [




Official Form 1061                                                  Schedule I: Your Income
                 Case 4:19-bk-07398-BMW                    Doc 8 Filed 06/14/19         Entered 06/17/19 11:00:38                               Descpage 2
                                                          Main Document       Page 19 of 37
 Fill in thi^ information to identify your case:

 Debtor1                  BIANKAPLAZA                                                                       Check if this is:
                                                                                                            D An amended filing
 Debtor 2                                                                                                   D A supplement showing postpetition chapter
 (Spouse, ir filing)                                                                                                 13 expenses as ofthe following date:

 United States Bankruptcy Court for the: DISTRICTOFARIZONA                                                           MM/DD/YYYY

 Case number
 (If known)



 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                   12/15
 Be as complete and accurate as possible. Iftowo married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

 Part            Describe Your Household
 1.     is this a joint case?
              No. Go to line 2.
        D Yes. DoesDebtor2 live ina separatehousehold?
                  D No
                  D Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household ofDebtor 2.
 2.     Do you have dependents? D NO
        Do not list Debtor 1 and                   Fill out this information for   Dependent's relationship to          Dependent's        Does dependent
                                           Yes.
        Debtor 2.                                  each dependent.                 Debtor 1 or Debtor 2                 age                live with you?

        Do not state the                                                                                                                  D No
        dependents names.                                                          DAUGHTER                             6                   Yes
                                                                                                                                          D No
                                                                                                                                          D Yes
                                                                                                                                          D No
                                                                                                                                          D Yes
                                                                                                                                          D No
                                                                                                                                          D Yes
 3.     Do your expenses include                No
        expenses of people other than
        yourself and your dependents?
                                              D Yes

                 Estimate Your Ongoing Monthly Expenses
    mate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

 Include expenses paid for with non-cashgovernment assistance if you know
the value of such assistanceand have included it on Schedule I: Your Income
 (Official Form 1061.)                                                                                                        Your expenses


4.      The rental or home ownership expenses for your residence. Include first mortgage
        payments and any rent for the ground or lot.                                                        4. $                               600. 00
        If not included in line 4;

        4a.     Real estate taxes                                                                         4a.    $                               0.00
        4b.     Property, homeowner's, or renter's insurance                                              4b.    $                               0.00
        4c.     Home maintenance, repair, and upkeep expenses                                             4c.    $                               0.00
        4d.     Homeowner's association or condominium dues                                               4d.    $                               0.00
5.      Additional mortgage payments for your residence, such as home equity loans                         5.    $                               0.00



Official Form 106J                                                  ScheduleJ: Your Expenses                                                                page 1
          Case 4:19-bk-07398-BMW                        Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                            Desc
                                                       Main Document    Page 20 of 37
  Debtor1       BIANKAPLAZA                                                                             Case number (if known)

        Utilities:
        6a.     Electricity, heat, natural gas                                                                6a. $                                150. 00
        6b.     Water, sewer, garbagecollection                                                               6b. $                                  0.00
        6c. Telephone, cell phone, Internet, satellite, and cable services                                    6c. $                                100. 00
        6d. Other. Specify:                                                                                   6d. $                                  0. 00
  7.    Food and housekeeping supplies                                                                         7. $                                350. 00
  8.    Childcareand children's education costs                                                                8. $                                  0.00
  9.  Clothing, laundry, and dry cleaning                                                                      9. $                                   0.00
  10. Personal care products and services                                                                     10. $                                   0.00
  11. Medical and dental expenses                                                                             11. $                                   0.00
  12. Transportation. Include gas, maintenance, bus or train fare.
        Do not include car payments.                                                                          12. $                                300.00
  13. Entertainment, clubs, recreation, newspapers, magazines, and books                                      13. $                                   0.00
  14. Charitablecontributions and religious donations                                                         14. $                                   0.00
  15. Insurance.
       Do not include insurancededucted from your pay or included in lines4 or 20.
       15a. Lifeinsurance                                                                                   15a. $                                    0.00
       15b. Health insurance                                                                                15b. $                                   0.00
       15c     Vehicle insurance                                                                            15c. $                                 150.00
     15d. Otherinsurance. Specify:                                                                          15d. $                                    0.00
 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                              16. S                                    0.00
       Installment or lease payments:
     17a Car payments for Vehicle 1                                                                         17a. $                                 267. 00
     17b. Car payments for Vehicle 2                                                                        17b. $                                    0. 00
     17c. Other. Specify:                                                                                   17c. $                                    0. 00
     17d. Other. Specify:                                                                                   17d. $                                    0.00
 18. Your payments of alimony, maintenance, and support that you did not report^
       deductedfromyour pay on line5, ScheduleI, YourIncome(OfficialForm 1061). 18- $                                                                 0.00
 19.   Otherpaymentsyou maketo supportothers whodo not live withyou. $                                                                                0.00
       Specify: _^                                                                                           19.
 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
     20a. Mortgages on other property                                                                      20a. $                                     0. 00
     20b. Real estate taxes                                                                                20b. $                                     0.00
     20c. Property, homeowner's, or renter's insurance                                                     20c. $                                    0.00
     20d. Maintenance, repair, and upkeep expenses                                                         20d. $                                    0.00
     20e. Homeowner's association or condominium dues                                                      20e. $                                    0.00
 21. Other: Specify:                                                                                        21. +$                                   0. 00
 22. Calculate your monthly expenses
       22a. Add lines 4 through 21.                                                    $                                                     1, 917. 00
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1 06J-2 $
       22c Add line 22a and 22b. The result is your monthly expenses. $                                                                      1,917. 00
 23. Calculate your monthly net income.
     23a Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               1, 929. 00
       23b    Copy your monthly expenses from line 22c above.                                              23b. -$                              1,917.00
       23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                         23c. $                                   12.00
 24.   Doyou expectan increaseor decreasein yourexpenseswithintheyearafteryou file thisform?
       Forexample, do you expect to finish paying foryour car loan within the year or do you expect your mortgage payment to increase or decrease because of a
       modificationto theterms ofyour mortgage?
         No.
       D Yes.             Explain here:




Official Form 106J                                                 ScheduleJ: Your Expenses                                                                      page 2
          Case 4:19-bk-07398-BMW                          Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                              Desc
                                                         Main Document    Page 21 of 37
  Fill in this                     identify your case:
  Debtor 1                 BIANKAPLAZA
                           First Name                         Middle Name              Last Name

  Debtor 2
  (Spouse if, filing)      First Name                         Middle Name"             Last Name

  United Stales Bankruptcy Courtforthe:                DISTRICTOFARIZONA

  Case number
  (if known)
                                                                                                                                     C] Check if this is an
                                                                                                                                        amended filing



 Official Form 106Dec
 Declaration About an Individual Debtor's Schedules                                                                                                           12/15

 If two married people are filing together, both are equally responsible for supplying correct information.

Youmustfilethisform wheneveryou file bankruptcyschedulesor amendedschedules. Makinga falsestatement, concealingproperty, or
obtainingmoney or property by fraud in connectionwitha bankruptcycasecan result in finesupto $250,000,or imprisonmentfor upto 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                    Sign Below

         Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         D       No
                Yes. Nameof pereon           SHERIA. BARRIOS                                                      Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                  Declaration, and Signature (Official Form 119)


       Under penal                "ury,
                                    iry, I declare        I have re     the   mary and schedules filed with this declaration and
       that they          ue a      c<
                                    correOt.



               BIA                                                                        Signature of Debtor 2
               Signal         e tor 1

               Date June 13, 2019                                                         Date




Official Form 106Dec                                        DeclarationAbout an IndividualDebtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC-mvw. bestcase. com                                                                               Best Case Bankruptcy




               Case 4:19-bk-07398-BMW                             Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                  Desc
                                                                 Main Document    Page 22 of 37
  Fill in this ^'nformationi|to identify your case:

  Debtor 1                 BIANKA PLAZA
                           First Name                    Middle Name               Last Name

  Debtor 2
  (Spouse if, filing)     -Firet Name"                   MiddleName                Last Name


  United States Bankruptcy Court for the:          DISTRICTOFARIZONA

  Case number
  (if known)                                                                                                                  D Check if this is an
                                                                                                                                amended filing



 Official Form 108
 Statement of Intention for Individuals Filin Under Cha ter 7                                                                                     12/15


 Ifyou are an individual filing underchapter7, you must fill out this form if:
    creditore have claims secured by your property, or
    you have leased personal property and the lease has not expired.
You mustfilethisform with the courtwithin30daysafteryoufileyour bankruptcy petition or by the datesetforthe meeting ofcreditors,
       whicheveris earlier, unlessthe courtextendsthetimefor cause.You must alsosend copiesto the creditorsand lessors you list
               on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
               sign and date the form.

Beas completeandaccurateas possible. Ifmorespace is needed,attacha separatesheetto thisform. Onthetop ofanyadditionalpages,
               write your name and case number (if known).

 Part 1         List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D:Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identifythe creditor andthe property that is collateral            Whatdo you intend to do withthe property that       Didyou claim the property
                                                                       secures a debt?                                     asexempt on ScheduleC?


    Creditor's          TCF AUTOMOTIVEPARTNERS                         D Surrender the property.                           D No
    name:                                                              D Retainthe property andredeem it.
                                                                         Retain the property and enter into a                  Yes
    Description of 2008 TOYOTA CAMRY
                                                                         Reaffirmation Agreement.
    property
                                                                         Retain the property and [explain]:
    securing debt:                                                      WILLCONTINUE TO MAKE PAYMENTS

               List Your Unsxpired Personal Property Leases
For any unexpired personal property laase that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You mayassumean unexpiredpersonal property leaseif the trustee does not assumeit. 11 U.S.C. § 365(p)(2).
 Describeyour unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:                                                                                                        a No
 Description of leased
 Property:
                                                                                                                       D Yes

 Lessor's name:                                                                                                        D No
 Description of leased
 Property:
                                                                                                                       D Yes

 Lessor's name:


OfficialForm 108                                    Statementof Intentionfor IndividualsFiling UnderChapter 7                                         page 1
SoftwareCopyright(c) 1996-2019BestCase, LLC-www.bestcase. com                                                                            Best Case Bankruptcy



               Case 4:19-bk-07398-BMW                       Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                Desc
                                                           Main Document    Page 23 of 37
   Debtor 1      BIANKA PLAZA                                                                       Case number (ifknown)


                                                                                                                            D No
  Description of leased
  Property:                                                                                                                 D Yes



  Lessor's nsme:                                                                                                            D No
  Description of leased
  Property:                                                                                                                 D Yes

  Lessor's name:                                                                                                            D No
  Description of leased
  Property:                                                                                                                 D   Yes

  Lessor's name:                                                                                                            D   No
  Description of leased
  Property:                                                                                                                 D Yes

  Lessor's name:                                                                                                            D No
  Description of leased
  Property:                                                                                                                 D Yes




 Under penal                 'ury, I declare that I hav ndi ted my intention about any property of my estate that secures a debt and any personal
 property th       is sub' ct to an unexpired Ie e.
                                                <^L               ^
                                                                                      Signature of Debtor 2
        Signature of Debtor 1


        Date         June 1:3, 2019                                                Date




OfficialForm108                                           StatementofIntentionforIndividualsFilingUnderChapter 7                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                      Best Case Bankruptcy



              Case 4:19-bk-07398-BMW                                Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                     Desc
                                                                   Main Document    Page 24 of 37
   Fill in this [informatio       to identify your case:
  Debtor 1                   BIANKA PLAZA
                            "First'Name'                    MiddleName                  Last Name

  Debtor 2
  (Spouse if, filing)        First Name                     MiddleName                  Last Name

  United States Bankruptcy Courtforthe:             DISTRICTOFARIZONA

  Case number
  (if known)
                                                                                                                                       D Check if this is an
                                                                                                                                         amended filing


 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                            4/19
 Be as complete and accurate as possible. Iftwo married people arefiling together, both are equally responsible for supplying correct
 information. Ifmorespaceis needed,attacha separatesheettothisform.Onthetopofanyadditionalpages,writeyournameandcase
 number (if xnown). Answer every question.

  Part 1         Give Details About Your Marital Status and Where You Lived Before

 1.    What is your curre nt marital status?

       D       Married
               Not married

 2.    Duringthe last 3 years, haveyou lived anywhereotherthanwhereyou live now?
       D       No
               Yes. Listall ofthe placesyou lived in the last3 years. Donot includewhereyou live now.
        Debtor 1 PriorAddress:                                  Dates Debtor
                                                                       Debtor11           Debtor2 PriorAddress:                               Dates Debtor 2
                                                                lived there                                                                   lived there
        2299 N. SILVER BELLE RD.                                From-To:                  D SameasDebtor 1                                    D Same as Debtor 1
        Tucson, AZ 85705                                        07/17 TO 07/2018                                                             From-To:




3:-^vvit_h!l?-tl1?-l?st ? yea,re'. didyou ever livewith a spouse or legal equivalent in a community property state orterritory? {Community property
statesandtem'toriesincludeArizona,California,Idaho,Louisiana,Nevada,NewMexico,PuertoRic6,~Texas,WashingtonandWisconsin.)
               No
       D Yes. Makesure youfill outSchedule H:YourCodebtors (Official Form 106H).
 Part 2         Explain the Sources of Your Income


4" £i,?^-".h.aY?anlf"1co?lefromemploymentorfromoperatinga businessduringthisyearorthetwopreviouscalendaryears?
      Fill in tlie total amount of income you received from all jobs and aTl businesses, including part-time activities.
      Ifyou arefiling a joint case and you have income that you receive together, list it only once under Debtor 1.
      D        No
               Yes. Fill in the details.

                                                 Debtor 1                                                       Debtor 2
                                                 Sources of income                Gross income                  Sources of income            Gross income
                                                 Check all that apply.            (before deductions and        Check all thatapply.         (before deductions
                                                                                  exclusions)                                                and exclusions)
 From January 1 of current year until                                                          $8,317.00        a Wages,commissions,
 thedateyo'ufiledfoTbJnkrL'Ptcy";- bonw2sestipTmissions'                                                        bonuses, tips

                                                 D Operatinga business                                          D Operating a business
Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankmptcy                                        page 1
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase.com                                                                                     Best CaseBankruptcy
                Case 4:19-bk-07398-BMW                         Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                      Desc
                                                              Main Document    Page 25 of 37
  Debtor 1        BIANKA PLAZA                                                                              Case number (ifknown)



                                                  Debtor 1                                                        Debtor 2
                                                 Sources of income                 Gross income                   Sources of income             Gross income
                                                 Check all that apply.             (before deductions and         Check all thatapply.          (before deductions
                                                                                   exclusions)                                                  and exclusions)

  For last calendar year:                          Wages, commissions,                         $26, 088. 00       D Wages, commissions,
  (January 1 to December 31, 2018)                                                                                bonuses, tips
                                                 bonuses, tips
                                                 D Operatinga business                                            D Operatinga business

  For the calendar year before that:               Wages, commissions,                                $0. 00      D Wages,commissions,
  (January 1 to December 31, 2017)                                                                                bonuses, tips
                                                 bonuses, tips
                                                 D Operatinga business                                            D Operatinga business


 5.   Didyou receive any other income during this year or the two previous calendaryears?
      Includeincomeregardlessofwhetherthatincomeistaxable. Examplesofotherincomearealimony;childsupport; SocialSecurity, unemployment,
      andotherpublicbenefitpayments;pensions; rentalincome; interest; dividends;moneycollected from lawsuits; royalties; andgamblingand lottery
      winnings. Ifyou are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      D      No
             Yes. Fill in the details.

                                                 Debtor 1                                                         Debtor 2
                                                 Sources of income                Gross income from              Sources of income              Gross income
                                                 Describe below.                  each source                     Describe below.               (before deductions
                                                                                  (before deductions and                                        and exclusions)
                                                                                  exclusions)
 For last calendaryear:                          TAX REFUND                                     $3, 642. 00
 (January 1 to December 31, 2018)


 Part 3:      List Certain Payments Yoy^Made BeforeYou Filed for Bankru c

6.    Are either Debtor 'I's or Debtor2's debts primarily consumerdebts?
      D No. NeitherDebtor1 norDebtor2 hasprimarily consumer debts. Consumerdebtsaredefinedin 11 U. S.C.§ 101(8)as"incurredbyan
                    individual primarilyfor a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 825* or more?
                     D No.        Goto line7.
                    D Yes Listbeloweachcreditortowhomyoupaida totalof$6,825*ormoreinoneormorepaymentsandthetotalamountyou
                                  paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                  not include payments to an attorney for this bankruptcycase.
                    * Subjectto adjustmenton 4/01/22andevery 3 yearsafterthatforcasesfiled on or afterthe dateofadjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.     Go to line 7.

                    1-1 Yes Listbeloweach creditor towhom you paida total of$600ormore andthetotal amount you paidthatcreditor. Donot
                                 include payments fordomestic support obligations, such as child support and alimony. Also, do not include payments to an
                                 attorney for this bankruptcy case.


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you         Was this payment for.
                                                                                                     paid            still owe




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 2
SoftwareCopyright (c) 1996-2019Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 4:19-bk-07398-BMW                            Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                        Desc
                                                             Main Document    Page 26 of 37
  Debtor 1        BIANKAPLAZA                                                                                Case number [ifknown)



 7.    Within 1 year before you filed for bankruptcy, did you make a paymenton a debtyou owed anyonewhowas an insider?
       Insidersincludeyour relatives; anygeneral partners; relatives ofany general partners; partnerships ofwhichyou are a general partner; corporations
       ofwhichyou are an officer, director, person in control, or ownerof20% or more oftheirvoting securities; and any managing agent, includingone for
       a businessyou operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domesticsupport obligations, such as child support and
       alimony.

             No
       D     Yes. List all payments to an insider.
        Insider's Name and Address                                   Dates of payment         Total amount          Amount you        Reason for this payment
                                                                                                      paid               still owe

 8.    Within 1 year before you filed for bankruptcy, did you make any payments or transferany property on account of a debtthat benefitedan
       insider?
       Include payments on debts guaranteed or cosigned by an insider.

             No
       D Yes. Listall paymentsto an insider
        Insider's Name and Address                                   Dates of payment         Total amount          Amount you        Reason for this payment
                                                                                                      paid            still owe       Include creditor's name

  Part 4:      Identify LegalActions, Repossessions, and Foreclosures

9.     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.

       D     No
             Yes. Fill in the details.
        Case title                                                   Nature of the case      Court or agency                          Status of the case
        Case number
       A SPEEDY CASH CAR TITLE                                       DEFAULT                 EAST MESA JUSTICE                        D Pending
        LOANS                                                        JUDGEMENT               COURT                                    D On appeal
        CC2015-068304                                                                        4811 E. JULEP, STE 128                   D Concluded
                                                                                             Mesa, AZ 85205


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

             No. Goto line 11.
      D      Yes. Fill in the information below.
       Creditor Name and Address                                     Describe the Property                                    Date                         Value of the
                                                                                                                                                              property
                                                                     Explain what happened

11 Within90days beforeyoufiledfor bankruptcy,didanycreditor, includinga bankor financialinstitution, set offanyamountsfrom your
      accounts or refuse to make a payment becauseyou owed a debt?
             No
      D Yes. Fill in the details.
       Creditor Nameand Address                                  Describethe action the creditortook                          Dateaction was                    Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
      court-appointed receiver, a custodian, or another official?
            No
      D     Yes




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                     Best Case Bankruptcy
             Case 4:19-bk-07398-BMW                               Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                       Desc
                                                                 Main Document    Page 27 of 37
  Debtor 1        BIANKAPLAZA                                                                              Case number (ifknown)



  Part 5:      List Certain Gifts and Contributions

 13. * ithin 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
             No
       D Yes. Fillin the detailsforeachgift.
        Gifts with a total value of more than $600                    Describethe gifts                                     Datesyou gave                   Value
        per person                                                                                                          the gifts

        Person to Whom You Gave the Gift and
        Address:

14. Within2 years beforeyou filed for bankruptcy, did you giveany gifts or contributionswith a total value of more than $600to any charity?
        N3
       D Yes. Fill in the details foreach giftor contribution.
        Gifts or contributions to charities that total                Describe what you contributed                         Dates you                       Value
        more than $600                                                                                                      contributed
        Charity's Name
        Address (Number,Street,City,StateandZIPCode)

 Part 6:       List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

             No
       D     Yes. Fill in the details.
        Describe the property you lost and                    Describeany insurance coverage for the loss                   Date of your      Value of property
        how the loss occurred                                                                                               loss                           lost
                                                              Includethe amount that insurance has paid. List pending
                                                              insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyoneelse acting on your behalfpay or transferany property to anyoneyou
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Includeany attorneys, bankruptcy petition preparers, or credit counseling agenciesfor services required in your bankruptcy.

      D      No
             Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                 Date payment             Amount of
       Address                                                        transferred                                           or transfer was           payment
       Email or website address                                                                                             made
       Person Who Made the Payment, if Not You
       SHERI A. BARRIOS                                               CASH                                                  06/10/2019                  $200. 00
       723 W. POLKST.
       Phoenix, AZ 85007
       sheridocprep@gmail. com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any paymentor transferthatyou listed on line 16.

             No
      D     Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                 Date payment             Amount of
       Address                                                        transferred                                           or transfer was           payment
                                                                                                                            made




Official Form 107                                       Statementof FinancialAffairsfor Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                             Best Case Bankruptcy
            Case 4:19-bk-07398-BMW                                Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                Desc
                                                                 Main Document    Page 28 of 37
   Debtor 1      BIANKA PLAZA                                                                           Case number {ifknown)



  18. Within2 yearsbeforeyoufiledfor bankruptcy,didyousell, trade,orotherwisetransferanypropertytoanyone,otherthanproperty
       transferred in the ordinary course of your business or financialaffairs?
       Include both outright transfers and transfers made as security (such as the granting ofa security interest or mortgage on your property). Do not
       includegifts and transfers thatyou have already listed on this statement.
               No
       D       Yes. Fill in the details.
        Person Who Received Transfer                              Description and value of                 Describeany property or      Date transfer was
        Address                                                   property transferred                     payments received or debts   made
                                                                                                           paid in exchange
        Person's relationship to you

 19. Within10yearsbeforeyoufiledfor bankruptcy,didyoutransferanypropertyto a self-settledtrustorsimilardeviceofwhichyouare a
       beneficiary?(These are often called asset-protectiondevices.}
           No
       D Yes. Fill in the details.
        Nameoftrust                                               Descriptionandvalue ofthe property transferred                        Date Transfer was
                                                                                                                                        made

  Parts:        Listof Certain Fmancial Accounts, Instmments, Safe Dep^tB^^
 20. Within1 yearbeforeyoufiledforbankruptcy,wereanyfinancialaccountsorinstruments heldinyourname,orforyourbenefit,closed,
       sold, moved, or transferred?
       Include checking, savings, money market, orotherfinancial accounts; certificates ofdeposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.
           No
       D    Yes. Fill in the details.
       Nameof FinancialInstitution and                       Last4 digits of              Type of account or      Date account was             Last balance
       Address (Number,Street,City, StateandZIP              account number               instrument              closed, sold,         before closing or
       Code)
                                                                                                                  moved, or                         transfer
                                                                                                                  transferred

21. Doyou now have, or didyou havewithin 1 yearbeforeyou filedfor bankruptcy, any safedeposit boxor other depository forsecurities,
      cash, or other valuables?


            No
      D     Yes. Fill in the details.
       Name of Financial Institution                             Who else had access to it?            Describe the contents             Do you still
       Address(Number,Street,City,StataandZIPCode)               Address (Number, Street, City,                                          have it?
                                                                 State andZIPCode)

22. Have you stored property in a storage unit or placeotherthan your homewithin 1 year before youfiled for bankruptcy?
            No
      D     Yes. Fill in the details.
       Name of Storage Facility                                  Who else has or had access            Describethe contents              Do you still
       Address(Number,Street,City,StateandZIPCode)               to it?                                                                  have it?
                                                                 Address (Number, Street, City,
                                                                 State andZIP Code)

 Part 9:       Identity Property You Hold or Control for Someone Else

23. Doyou hold or control any property thatsomeone else owns? Include any property you borrowed from, arestoring for, or hold in trust
      for someone.

            No
      D Yes. Fill inthe details.
       Owner's Name                                              Whereis the property?                 Describethe property                          Value
      Address (Number,Street,City,StateandZIPCode)               (Number, Street, City, State andZIP
                                                                 Code)

 Part 10: Give Details About Environmental Information

Forthe purposeofPart10, thefollowingdefinitionsapply:

      Environmental lawmeans anyfederal, state, orlocal statute or regulation concerning pollution, contamination, releases ofhazardous or
OfficialForm 107                      Statement ofFinancialAffairsforIndividuals FilingforBankruptcy                                 page 5
SoftwareCopyright(c) 1996-2019 BestCase,LLC- www.bestcase. com                                                                            BestCaseBankruptcy
              Case 4:19-bk-07398-BMW                         Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                Desc
                                                            Main Document    Page 29 of 37
  Debtor1      BIANKAPLAZA                                                                              Case number (ifknown)



      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardousmaterial means anything an environmental law definesas a hazardouswaste, hazardoussubstance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedingsthat you knowabout, regardless of when they occurred.

 24. Hasany governmental unit notifiedyou that you may be liable or potentially liable underor in violation of an environmental law?

            No
      D Yss. Fill in the details.
       Name of site                                             Governmental unit                          Environmental law, if you         Date of notice
       Address (Number,Street,City,StateandZIPCode)             Address (Number,Street,City,Stateand       know it
                                                                ZIPCode)

25. Have you notified any governmental unit of any release of hazardous material?

            No
      D     Yes. Fill in the details.
       Name of site                                             Governmental unit                          Environmental law, if you         Date of notice
       Address (Number,Street,City,StateandZIPCode)             Address (Number,Street,City, Stateand      know it
                                                                ZIPCode)

26. Have you been a party in anyjudicial or administrative proceeding underany environmental law? Includesettlements and orders.

            No
      a     Yes. Fill in the details.
       Case Title                                               Court or agency                         Nature of the case                   Status of the
       Case Number                                              Name                                                                         case
                                                                Address (Number,Street, City,
                                                                State andZIPCode)

 Part 11: Oive Details About Your Business or Connections to An Business

27 Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            D A soleproprietororself-employedina trade,profession,orotheractivity,eitherfull-timeorpart-time
            D A memberofa limitedliabilitycompany(LLC)orlimitedliabilitypartnership(LLP)
            D A partnerin a partnership
            D An officer, director, or managing executive of a corporation
            D Anownerofat least5%ofthevotingorequitysecuritiesofa corporation
            No. None of the above applies. Go to Part 12.
      D Yes.Checkall thatapply aboveandfill in the details belowforeachbusiness.
      Business Name                                        Describe the nature of the business              Employer Identification number
      Address                                                                                               Do not include Social Security number or ITIN.
      (Number, Street, City, State and ZIP Code)           Name of accountant or bookkeeper
                                                                                                            Datesbusiness existed

28. Within2 years beforeyoufiledfor bankruptcy, didyou givea financialstatementto anyoneaboutyourbusiness?Includeall financial
      institutions, creditors, or other parties.

           No
      D    Yes. Fill in the details below.
      Name                                                 Date Issued
      Address
      (Numbtr, Street, City, State andZIPCode)

 Part 12: Sign Below

I have readtheanswersonthis Statementof FinancialAffairsandanyattachments,and I declareunderpenalty of perjury thatthe answers
OfficialForm 107                    StatementofFinancialAffairsforIndividualsFilingforBankruptcy                            page 6
SoftwareCopyright(c) 1996-2013BestCase,LLC- vnvw.bestcase.com                                                                                BestCaseBankmptey
           Case 4:19-bk-07398-BMW                          Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                                     Desc
                                                          Main Document    Page 30 of 37
  Debtor1      BIANKAPLAZA                                                                               Case number (ifknown)



 are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
 with a bankmptcy case can result in fines up to $250,000, or imprisonmentfor up to 20 years, or both.
 18U. S. . §152, 1341, 1519, and 35^.


                    ZA                                                  ignature of Debtor 2
  Signature of Debtor 1

  Date June 13, 2019                                                  Date

 Didyou attachadditionalpagesto YourStatementof FinancialAffairsforIndividualsFilingforBankruptcy(OfficialForm 107)?
    No
 D Yes

 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 D No
    Yes. NameofPerson            SHERIA. BARRIOS .Attachthe BankruptcyPetitionPreparer'sNotice, Declaration, andSignature(OfincialForm
 119).




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                       page?
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.beslcase.com                                                                    Best Case Bankruptcy
            Case 4:19-bk-07398-BMW                          Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                       Desc
                                                           Main Document    Page 31 of 37
 Notice Required by 11 U. S. C. § 342(b) for
 Individuals Filing for Bankru tc (Form 2010)


                                                                                            Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                    $245 filing fee
         You are an individual filing for bankruptcy,
         and                                                                                         $75      administrative fee

         Your debts are primarily consumer debts.                                           +        $15      trustee surchar e
         Consumer debts are defined in 11 U. S.C.
         § 101(8) as "incurred by an individual                                                     $335 total fee
         primarily for a personal, family, or
         household purpose."                                                                Chapter 7 is for individuals who have financial
                                                                                            difficulty preventing them from payingtheir debts
                                                                                            and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                              property to be used to pay their creditors. The
 individuals                                                                                primary purpose of filing under chapter 7 is to have
                                                                                            your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                     relieves you after bankruptcy from having to pay
 one of four differentchapters of Bankruptcy Code:                                          many of your pre-bankruptcy debts. Exceptions exist
                                                                                            for particulardebts, and liens on property may stilt
        Chapter 7 - Liquidation                                                             be enforced after discharge. For example, a creditor
                                                                                            may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                         repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                               However, if the court findsthat you have committed
                          for family farmers or                                             certain kinds of improper conduct described in the
                          fishermen                                                         Bankruptcy Code, the court may deny your
                                                                                            discharge.
        Chapter 13 - Voluntary repayment plan
                    for individualswith regular                                             You should knowthat even if you file chapter 7 and
                          income                                                            you receive a discharge, some debts are not
                                                                                            discharged underthe law. Therefore, you may still
                                                                                            be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                              most taxes;
 chapter.
                                                                                                most student loans;

                                                                                                domestic support and property settlement
                                                                                                obligations;




Notice Required by 11 U. S. C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 1
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase.com                                                                        Best Case Bankruptcy
           Case 4:19-bk-07398-BMW                           Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                           Desc
                                                           Main Document    Page 32 of 37
          most fines, penalties, forfeitures, and criminal                     your income is more than the median income for your
          restitution obligations; and                                         state of residence and family size, depending on the
                                                                               results of the Means Test, the U. S. trustee, bankruptcy
          certain debts that are not listed in your bankruptcy                 administrator, or creditors can file a motion to dismiss
          papers.                                                              your case under § 707(b) of the Bankruptcy Code. If a
                                                                               motion is filed, the court will decide if your case should
  You may also be required to pay debts arising from:                          be dismissed. To avoid dismissal, you may chooseto
                                                                               proceed underanotherchapterof the Bankruptcy
          fraud or theft;                                                      Code.

         fraud or defalcationwhile acting in breach of                         If you are an individual filing for chapter 7 bankruptcy,
         fiduciary capacity;                                                   the trustee may sell your property to pay your debts,
                                                                               subject to your right to exempt the property or a portion
          intentional injuries that you inflicted; and                         ofthe proceedsfrom the saleofthe property. The
                                                                               property, and the proceeds from property that your
         death or personal injury caused by operating a                        bankruptcy trustee sells or liquidates that you are
         motor vehicle, vessel, or aircraft while intoxicated                  entitled to, is called exemptproperty. Exemptionsmay
         from alcohol or drugs.                                                enable you to keep your home, a car, clothing, and
                                                                               household items or to receive some of the proceeds if
  If your debts are primarily consumerdebts, the court                         the property is sold.
  can dismissyour chapter7 case if it findsthat you have
  enough income to repay creditors a certain amount.                           Exemptionsare notautomatic. To exemptproperty,
  You must file Chapter 7 Statement of Your Current                            you must list it on Schedule C: The Property You Claim
  Monthly Income (Official Form 122A-1) if you are an                          as Exempt (Official Form 106C). If you do not list the
  individualfiling for bankruptcy underchapter7. This                          property, the trustee may sell it and pay all of the
  form will determine your current monthly income and                          proceeds to your creditors.
  compare whetheryour income is more than the median
  income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                       Chapter 11: Reorganization
 the Chapter7 Means Test Calculation (Official Form
  122A-2).
                                                                                           $1, 167 filingfee
 Ifyour income is abovethe median foryourstate, you
 must file a second form -the Chapter7 Means Test                                 +           $550     administrative fee
 Calculation (Official Form 122A-2). The calculations on
 the form- sometimes called the Means Test-deduct                                          $1, 717 total fee
 from your income living expenses and payments on
 certain debts to determine any amount available to pay                        Chapter 11 is often usedfor reorganizinga business,
 unsecured creditors. If                                                       but is also available to individuals. The provisions of
                                                                               chapter11 aretoo complicatedto summarizebriefly.




NoticeRequiredby11 U.S.C.§ 342(b)forIndividualsFilingforBankruptcy(Form2010)                                                            page 2
SoftwareCopyright(c) 1996-2019 BestCase, LLC- www.bestcase.com
                                                                                                                            Best CaseBankruptcy
            Case 4:19-bk-07398-BMW                            Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                Desc
                                                             Main Document    Page 33 of 37
          Read These Im ortant Warnin s


               Because bankruptcy can have serious long-term financial and legal consequences, including loss of
               your property, you should hire an attorney and carefully consider all of your options before you file.
               Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
               and whatyour options are. If you do file for bankruptcy, an attorney can help you fill out the forms
               properly and protect you, your family, your home, and your possessions.

               Although the law allows you to represent yourself in bankruptcy court, you should understand that I
               many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
               or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
               following all of the legal requirements.

               You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
               necessary' documents.

               Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
               bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
              fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
              20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                            Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                      to repay your creditors all or part of the money that
                      farmers or fishermen                                                  you owe them, usually using your future earnings. If
                                                                                            the court approves your plan, the court will allow you
                                                                                            to repay your debts, as adjusted by the plan, within 3
                     $200 filing fee                                                        years or 5 years, depending on your income and other
 +                     $75       administrative fee                                         factors.
                     $275 total fee
                                                                                            After you make all the payments under your plan,
 Simitar to chapter 13, chapter 12 permits family farmers                                   many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                   not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                     pay include:
 are not paid.
                                                                                                       domestic support obligations,

                                                                                                       most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                                  certain taxes,
                      income
                                                                                                       debts for fraud or theft,

                     $235        filing fee                                                            debts for fraud or defalcation while acting in a
 +                    $75       administrative fee                                                     fiduciary capacity,
                     $310 total fee
                                                                                                       most criminal fines and restitution obligations,
 Chapter 13 is for individualswho have regular income
 and would like to pay all or part of their debts in                                                   certain debts that are not listed in your
 installments over a period of time and to discharge                                                   bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                               certain debts for acts that caused death or
 dollar amounts set forth in 11 U. S. C. § 109.                                                        personal injury, and

                                                                                                       certain long-term secured debts.




Notice Required by 11 U. S. C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - Wtvw. bestcase. com                                                                       Best Case Bankruptcy
            Case 4:19-bk-07398-BMW                                  Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                          Desc
                                                                   Main Document    Page 34 of 37
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together-called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors assets, liabilities, income, expenses and                                      unless you file a statement with the court asking that
I general financialcondition. The court may dismissyour                                   each spouse receive separate copies.
  bankruptcy case if you do not file this information within
; the deadlinesset by the Bankruptcy Code, the                                            Understand which services you could receive from
  Bankruptcy Rules, and the iocal rules of the court.                                     credit counseling agencies

i For more information about the documents and                                            The law generally requires that you receive a credit
I their deadlines, go to:                                                                 counseling briefing from an approved credit counseling
 htt ://www.uscoyrts. ov/bkforms/bankru tc                        form                    agency. 11 U. S.C. § 109(h). Ifyou are filing a joint
 s. html# rocedure.                                                                       case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
         If you knowingly and fraudulently conceal assets
         or make a false oath or statement under penalty                                  In addition, after filing a bankruptcy case, you generally
         of perjury-either orally or in writing-in                                        must complete a financial management instructional
         connection with a bankruptcy case, you may be                                    course before you can receive a discharge. If you are
         fined, imprisoned, or both.                                                      filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
         U. S. Trustee, the Officeof the U. S. Attorney, and                              htt .7/'ustice. ov/ust/eo/ha c a/ccde/cc a     roved, html
         other offices and employees of the U. S.
         Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             htt ://www.uscourts. ov/FederalCourts/Bankru to /
                                                                                          Bankru to Resources/A rovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors. as x.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
SoftwareCopyright (c) 1996-2019Best Case, LLC- www.bestcase.com                                                                      Best Case Bankruptcy

           Case 4:19-bk-07398-BMW                            Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38                          Desc
                                                            Main Document    Page 35 of 37
                                                      11 U. S.C. § 527(a)(2) Disclosure

In accordancewith section 527(a)(2) ofthe Bankruptcy Code, be advisedthat:

1. All informationthatyou are requiredto provide with a bankruptcypetition and during a
   bankruptcy case must be complete, accurate, and truthful.

2. All assetsand liabilitiesmust be completely and accurately disclosed,withthe replacement
      value of each asset as defined in section 506 listed after reasonable inquiry to establish such
      value.

3. Current, monthly income, the amounts specified in the "means test" under section 707(b)(2),
   and disposableincome in chapter 13 casesmust be stated afterreasonableinquiry.

4. Information that you provide during your bankruptcy case may be audited, and the failure to
   provide such information may result in dismissal of the case or other sanction, including a
      criminal sanction.




Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                           Best Case Bankruptcy

Case 4:19-bk-07398-BMW                             Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38       Desc
                                                  Main Document    Page 36 of 37
                  IMPORTANT INFORMATION ABOUT BANKRUPTCY ASSISTANCE
                     SERVICESFROMAN ATTORNEYOR BANKRUPTCYPETITION
                                                                        PREPARER.

  Ifyou decide to seek bankruptcy relief, you canrepresent yourself, you can hire an attorney to
 represent y ou, or you can get help in some localities from a bankruptcy petition preparer who is
 not an attorney. THE LAW REQUIRES AN ATTORNEY OR BANKRUPTCY PETITION
 PREPARERTO GIVEYOUA WRITTENCONTRACTSPECIFYINGWHATTHE
 ATTORNEY OR BANKRUPTCY PETITION PREPARER WILL DO FOR YOU AND HOW
 MUCH IT WILL COST. Ask to see the contract before you hire anyone.

 The following information helps you understand what must be done in a routine bankruptcy case
 to helpyouevaluate howmuch service youneed. Although bankruptcy canbe complex, many
 cases are routine.


 Before filing a baiikruptcy case, eitheryou oryour attorney shouldanalyzeyour eligibility for
 different forms ofdebtreliefavailable under the Bankruptcy Code andwhichform ofreliefis
 most likely to be beneficial for you. Be sure you understand the reliefyou can obtain and its
 limitations. To file a bankruptcy case, documents called a Petition, Schedules, and Statement of
 FinancialAffairs, andin some casesa Statement ofIntention, needto beprepared correctly and
 filedwith thebankruptcy court. Youwill haveto pay a filing feeto the bankruptcy court. Once
 your case starts, you will have to attend the required first meeting ofthe creditors where you may
 be questioned by a court official called a 'trustee' andby creditors.

 If you choose to file a chapter 7 case, you may be asked by a creditor to reaffirm a debt. You
may want help deciding whether to do so. A creditor is not permitted to coerce you into
reaffirming your debts.

Ifyou chooseto file a chapter 13 casein whichyourepay your creditors whatyou canafford
over 3 to 5 years, you may also want help with preparing your chapter 13 plan and with the
confirmation hearing on your plan which will be before a bankruptcy judge.

Ifyou select another type ofreliefunder the Bankruptcy Code other than chapter 7 or chapter 13,
youwill wantto find out whatshouldbedone from someone familiarwiththattype ofrelief.
Your bankruptcy casemay also involve litigation. You are generally permitted to represent
yourselfin litigation in bankruptcy court, but only attorneys, notbankruptcy petition preparers,
can give you legal advice.




Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com                            Best Case Bankruptcy


 Case 4:19-bk-07398-BMW                                 Doc 8 Filed 06/14/19 Entered 06/17/19 11:00:38        Desc
                                                       Main Document    Page 37 of 37
